lN THE UNlTED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
FAYETTEV|LLE DlVlSlON

AL|SHA WADDELL and '
JAN|ES WADDELL » PLA|NT|FFS

V. CASE NO. 5:18-CV-05087
TRANSWORLD SYSTEN|S, |NC. and
FlNKELSTElN, KERN, STE|NBERG
& CUNN|NGHAM, P.C. DEFENDANTS
MEMORANDUM OP|NlON AND ORDER

Current|y before the Court are two related motions. The first motion is Defendants
Transworld Systems, |nc.’s (“Transworld”) and Finkelstein, Kem, Steinberg &
Cun'ningham, P.C.’s (“FKSC") motion for Summary Judgment (Doc. 22), and the second
is Plaintiffs A|isha and James Wadde||’s (“the Wadde||s”) |Vlotion for Leave to File an
Amended Complaint (Doc. 25). For the reasons explained below, Transworld’s and
FKSC’s lV|otion for Summary Judgment is GRANTEDl and the Wadde||s’ |V|otion for Leave
to File an Amended Complaint is DEN|ED as futile.

l. BACKGROUND

This case arises out of alleged violations of the Fair Debt Co|lection Practices Act
(“FDCPA”) and the Arkansas Fair Debt Col|ection Practices Act (“AFDCPA"), with respect
to collection actions filed against the Wadde||s in state court. The collection actions
concerned two student |oans, both of which were dispersed in Ju|y of 2007. Chase Bank

(“Chase”) loaned the Wadde||s $8,500 (“Loan 1”), and Bank of America loaned them

$4,500 (“Loan 2").1

 

1 A|isha Wadde|| was the primary borrower, and her husband James was the co-signer
on both loans.

ln September of 2007, Chase sold and assigned its right to title to Loan 1 to
National Co||egiate Funding, LLC (“NCF”) as part of a bundled sale. The right to title was
subsequently sold and assigned to National Collegiate Trust 2007-3 (“NCT 2007-3”). The
Wadde|ls failed to make payments toward the loan. Transworld, the agent and service
provider for Nationa| Co||egiate Trusts (“NCT”), placed Loan 1 with FKSC for collection
FKSC sent the Wadde||s letters identifying NCT 2007-3 as the creditor for Loan 1 and
requested payment The Wadde||s contacted FKSC and agreed to a payment plan for
Loan 1. The Wadde||s made payments toward the debt, but eventually stopped making
payments.

On l\/larch 23, 2017, FKSC filed a collection suit against the Wadde|ls on behalf of
NCT 2007-3 in the Circuit Court for Washington Countyl Arkansas, captioned National
Collegiate Student Loan Trust 2007-3 v. Alisha Waddell and James Waddell, Case No.
72-cv-1006-1 (“Loan 1 Lawsuit”). The complaint in the Loan 1 Lawsuit attached an
affidavit from Transworld employee Dudley Turner and various assignment documents.
On July 11, 2017, FKSC voluntarily dismissed the Loan 1 Lawsuit. Plaintiffs now
speculate that the Loan 1 Lawsuit was dismissed because FKSC never intended to
prosecute it; however, Defendants maintain that they nonsuited the case because the
state court denied their request for a continuance

On October 25, 2016, FKSC filed a second collection suit against the Wadde|ls,
this time concerning Loan 2. Bank of America had sold and assigned its right, title, and
interest in Loan 2 to NCF in September 2007. NCF subsequently sold and assigned Loan
2 to Nationa| Co||egiate Trust 2007-4 (“NCT 2007-4”). The Wadde|ls failed to make

required loan payments on Loan 2, and Transworld subsequently placed Loan 2 with

FKSC for collection. FKSC then sent the Waddel|s letters identifying NCT 2007-4 as the
creditor for Loan 2 and requested payment. The Wadde|ls made some payments toward
the debt, but eventually stopped making payments.

FKSC’s collectionlawsuit concerning Loan 2 was also filed in Washington County
Circuit Court in a case captioned Nati'onal Collegiate Student Loan Trust 2007-4 v. Alisha
Waddell and James Waddell, Case No. 72-cv-16-2251 (“Loan 2 Lawsuit”). The complaint
in the Loan 2 Lawsuit attached an affidavit from Transworld employee Bryan Jackson.
Ultimately, FKSC dismissed the Loan 2 Lawsuit on November 28, 2017, Plaintiffs contend
that this dismissal also occurred because FKSC never intended to prosecute the lawsuit;
but Defendants counter that they took a nonsuit only because their request for a
continuance was denied by the state court.

The Waddells filed the{instant lawsuit in this Court on lV|ay 22, 2018. They allege
that Defendants'lattempts to collect on Loans 1 and 2 in state court violated the FDCPA
and the AFDCPA. They claim that what happened to the Waddel|s in state court was
“part of a nationwide practice and pattern of suing consumers to collect student loan debt
accompanied by false and misleading affidavits and testimony and suing without the
intent or ability to prove their claims that the consumers sued owed a student loan debt
to one of the National Co||egiate Student Loan Trusts." (Doc. 1 at 1). 7

On October 31, 2018, Defendants jointly moved for summary judgment, arguing
that: (1) the Wadde||s’ claims are time-barred, (2) Transworld’s employee affidavits
attached to the state court complaints were not deceptive, and (3) the Wadde||s’
speculation that FKSC dismissed the state court suits because they never intended to

prosecute them is false, as Defendants possessed the documentation to show that the

Waddells actually owed the debts on Loans 1 and 2, and those debts were subject to
collection.

On November 13, 2018, after Defendants moved for summary judgment, Plaintiffs
timely moved to amend their complaint, (Doc. 25). The proposed amended complaint
asserts all the same causes of action that appear in the original complaintl but adds
certain facts related to a lawsuit that was filed in Delaware Chancery Court. That case,
which appears to be ongoing, is styled The National Collegiate Master Student Loan Trust
l, et al. v. U.S. National Bank Association, et al., Case No. 2018-0167. The Delaware
complaint alleges that the National Co||egiate l\/laster Student Loan Trust instructed
Transworld to stop filing lawsuits in the name of the Trusts in instances where Transworld
could not demonstrate standing to collect on defaulted loans. See Doc. 25-1 at 16-19.2
P|aintiffs contend that they are the victims of the same pattern and practice of conduct
that is set forth in the Delaware complaint, name|y, that Transworld lacked standing to file
the Loan 1 and Loan 2 Lawsuits and was directed by the NCT not to file those lawsuits.

||. LEGAL STANDARD

The legal standard for summary judgment is soundly established Federa| Rule of
Civil Procedure 56(a) notes that “[t]he court shall grant summary judgment if the movant
shows that there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” The Court reviews facts in the light most favorable to the
non-moving party, and must give that party the benefit of any inferences that can be

deduced from those facts. Canada v. Union Elec. Co., 135 F.3d 1211, 1212-13 (8th Cir.

 

2 The entirety of the Delaware complaint is attached to the proposed amended complaint
as an exhibit.

1997). The moving party must demonstrate the absence of a genuine dispute of material
fact and that it is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c);
Matsushita Elec. lndus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-587 (1986); Nat’l
Bank of Commerce of El Dorado, Ark. v. Dow Chem. Co., 165 F.3d 602 (8th Cir. 1999).

Federal Rule of Civil Procedure 15(a)(2) instructs the Court to “freely give leave”
to amend a pleading “when justice so requires." Howeverl the Court may deny
amendment based on the “futility” of the amended complaint Becker v. Univ. of Neb. at
Omaha, 191 F.3d 904, 908 (8th Cir. 1999) (quoting Brown v. Wallace, 957 F.2d 564, 566
(6th Cir. 1992)). An amendment is futile if it would not survive a subsequent motion to
dismiss. Hintz v. J.P. Morgan Chase Bank, N.A, 686 F.3d 505, 511 (8th Cir. 2012). l

l||. D|SCUSS|ON
a. Defendant’s llllotion for Summary Judgment

Defendants offer a number of arguments in support of their motion for summary
judgment First, they contend that the Wadde||s’ claims are time-barred under the statute
of limitations for both the FDCPA and AFDCPA. Second, they argue that Transworld’s
affidavits filed in the state court lawsuits were not “materially deceptive" and did not violate
the FDCPA and AFDCPA. Finally, they argue that FKSC did not file the state court
lawsuits without the ability or intent to prosecute them. y

i. Statute of Limitations

Defendants argue that Plaintiffs’ claims are time-barred because both the FDCPA
and AFDCPA are subject to a one-year statute of limitations. The Court will assume,
without deciding, that the claims here are not time-barred and will proceed to address the

merits of Plaintiffs’ Complaint and the substantive arguments on summary judgment,

ii. DeceptivelAbusive Debt Co|lection Practices

The FDCPA is a consumer protection statute created to flush out "abusive,
deceptive, and unfair debt collection practices.” Schmitt v. FMA All., 398 F.3d 995, 997
(8th Cir. 2005). The Act prohibits false representations regarding the amount of debt a
consumer owes, engaging in threatening or abusive behavior to collect a debt, and
threatening to take certain action against a debtor that cannot be legally taken. 15 U.S.C.
§ 1692(e).

The AFDCPA similarly prohibits “conduct the natural consequence of which is to
harass, oppress, or abuse a person in connection with the collection of a debt.” Ark. Code
Ann. § 17-24-505(a). Additionally, the AFDCPA prohibits the use of “false, deceptive, or
misleading representation or means in connection with the collection of a debt.” Ark.
Code Ann. § 17-24-506(a).

Here, Defendants are accused of attempting to collect debts that they lacked
standing to collect The Waddells contend that FKSC sued them without the intent or
ability to prove that NCT 2007-3 was the owner of Loan 1 and NCT 2007-4 was the owner
of Loan 2. |n support of this argument, the Waddells claim that: (1) Defendants failed to
provide them with documentation proving the assignment of Loan 1 and Loan 2 to NCT
2007-3 and NCT 2007-4, respectively, which must mean that such documentation does
not exist; (2) Defendants decided to voluntarily dismiss the state court actions against the
Waddells, which must mean that the Defendants lacked the ability or intent to pursue
legal action against them; and (3) Defendants utilized false and misleading affidavits to

support their complaints iri the Loan 1 and Loan 2 Lawsuits, since the affidavits were

made without the affiants’ personal knowledge of the assignment history of Loan 1 and
Loan 2.

Beginning with the Wadde||s’ first argument, it is demonstrably false. There is
simply no genuine dispute of material fact that the Defendants have the documentation
to prove that the trusts owned the Wadde||s’ student loans and that the Defendants had
standing to file collection actions concerning those student loans. Regarding Loan 1, in
the original sum $8,500, borrowed from JPl\/lorgan Chase Bank and ultimately assigned
to NCT 2007-3. See Doc. 24-3 at 146-83. Regarding Loan 2, in the original sum $4,500,
borrowed from Bank of America and ultimately assigned to NCT 2007-4. See Doc. 24-3
at 50-92. The entirety of the documentation for these |oans_including origination
documents, assignment documents, and documentation of outstanding balances due-
were attached to state court collection complaints and/or provided in discovery. See, e.g.,
Doc. 24-3 at 134, 40. |Vlore specifically, the Waddells suggest that they were never
provided with “Schedule 1” to the Pool Supplement documents-which would prove that
Loan 1 and Loan 2 were expressly included in the pools of individual loans ultimately
assigned to NCT 2007-3 and NCT 2007-4, respectively. This assertion is patently false,
too. See Doc. 24-3 at 161-162, 69.

lt is also worth mentioning that the Waddells do not claim in the instant lawsuit that
the student loans debts were not owed, nor do they claim that the debts were too stale
for Defendants to collect. |n fact, A|isha Waddell made payments toward at least one of
the debts and set up a payment plan with FKSC in February of 2016. ld. at 187-92.

Defendants did not file the Loan 1 Lawsuit until after July of 2016, when A|isha Waddell's

bank returned a check to FKSC and indicated there were insufficient funds in her bank
account to cover the check. See id. at 195.

Next, there is no merit to the Wadde||s’ argument that the Defendants’ nonsuits
taken in Arkansas state court create a genuine, material dispute of fact that they lacked
the intent or ability to successfully prosecute the suits. Arkansas Rule of Civil Procedure
41(a)(1) states that “an action may be dismissed without prejudice to a future action by
the plaintiff before the final submission of the case to the jury, or to the court where the
trial is by the court.” Arkansas courts consistently recognize that a “plaintiff’s right to
voluntarily nonsuit a claim before final submission is absolute." Norrell v. Giles, 343 Ark.
503, 506, 36 S.W.3d 342, 343 (2001). Furthermore, it is equally clear that in Arkansas,
the “first dismissal is without prejudice and is not an adjudication on the merits." Id.
Cruciallyl the Waddells offer no proof on summary judgment to support their claim that
the Defendants lacked the intent or ability to prosecute the Loan 1 and Loan 2 Lawsuits.
All they point to is the fact that both cases were voluntarily dismissed As explained above,
Defendants possessed the necessary documents to demonstrate they had standing to
collect on the student loan debts.

As to the Wadde||s’ third argument concerning the deceptive nature of the
employee affidavits attached to the complaints in the Loan 1 and 2 Lawsuits, Plaintiffs fail
to articulate how they were misled by the contents of the affidavits and fail to meet proof
with proof on this issue in their opposition to the Defendants’ l\/lotion for Summary
Judgment (Doc. 26). See Bolderson v. City of Wentzville, Mo., 840 F.3d 982, 986-87
(8th Cir. 2016) (“[Plaintifl] is obligated to meet proof with proof at the summary-judgment

stage . . . (citing Conseco Life Ins. Co. v. Williams, 620 F.3d 902, 909 (8th Cir. 2010)).

ln any event, it is evident that these affidavits served the purpose of providing a
foundation for introducing and attaching to the state court complaints the loan
documentation supporting Loans 1 and 2-and for demonstrating FKSC’s standing to
sue. The Waddells have failed to present evidence on summaryjudgment that they relied
on these affidavits at all, let alone were deceived by them. At the end of the day, there is
no dispute that they owed the student loan debts to the trusts, and the Defendants had
standing to collect the debts. Accordingly, the Complaint will be DISM|SSED W|TH
PREJUD|CE.

b. Plaintiff’s Motion for Leave to Amend Complaint

After a careful review of the original Complaint and the proposed amended
complaint, the Court finds that granting the Waddells leave to amend would be futile
because the causes of action articulated in the amended complaint are identical to those
provided in the original Complaint There is nothing in the proposed amended complaint
that actually connects the Waddells to the litigation occurring in Chancery Court in
Delaware. The additional facts concerning the Delaware case amount to conclusory
allegations that are contradicted by the actual facts in the summaryjudgment record here.
lt would therefore be futile to allow the proposed amended complaint to be filed, so the
request to do so is DEN|ED.

lV. CONCLUS|ON

For the reasons set forth above, |T |S ORDERED that Defendants Transworld

Systems, |nc.’s and Finke|stein, Kern, Steinberg, & Cunningham, P.C.’s Nlotion for

Summary Judgment (Doc. 22) is GRANTED. Plaintiffs A|isha and James Waddell's

Motion for Leave to File an Amended Complaint (Doc. 25) is DEN|ED. Judgment will
enter contemporaneously with this Orde'r“

iris so oRDERED on this l';l‘€ay of iviarch, 201 .

  
  

 

§,-'.BRO, s
UNlTED DlSTR|CT JUDGE

10

